Citation Nr: 9914916	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  98-06 608A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether the claim of entitlement to service connection 
for a right knee disorder is well grounded.

2.  Whether the claim of entitlement to service connection 
for a psychiatric disorder is well grounded.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April to August 1984.

2.	On May 24, 1998, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without express written consent.  38 C.F.R. 
§ 20.204(c)(1998).  In the instant case, the veteran has 
withdrawn this appeal in writing; the Board received 
notification of such on May 24, 1999.  Thus, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.



ORDER

The appeal is dismissed.



		
Barry F. Bohan
	Member, Board of Veterans' Appeals


Error! Not a valid link.


